United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1624
                        ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                    Eben Payne

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                         Submitted: November 27, 2015
                           Filed: December 4, 2015
                                 [Unpublished]
                                ____________

Before SMITH, BYE, and SHEPHERD, Circuit Judges.
                            ____________

PER CURIAM.

      Eben Payne, against whom criminal charges were dismissed after he was
repeatedly found incompetent to stand trial, appeals the district court’s1 order


      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
committing him under 18 U.S.C. § 4246, which permits indefinite hospitalization of
a person found incompetent to proceed on criminal charges only if, after a hearing, the
court finds by clear and convincing evidence that the person suffers from a mental
disease or defect as a result of which his release would create a substantial risk of
bodily injury to another person or serious damage to property of another. See United
States v. Williams, 299 F.3d 673, 676 (8th Cir. 2002). Having reviewed the factual
determinations underlying the district court’s commitment decision for clear error, see
id., we affirm for the reasons that follow.

       While it is uncontested that Payne suffers from a mental disease or defect within
the meaning of the statute, he argues on appeal that there was insufficient evidence of
a nexus between his mental condition, in partial remission on antipsychotic
medication, and a substantial risk of dangerousness if he should be released. In part,
the district court relied on the report of a Risk Assessment Panel comprised of mental
health professionals at the United States Medical Center for Federal Prisoners in
Springfield, Missouri, where Payne is confined for treatment. Those professionals
opined that Payne’s release would be dangerous because his understanding of his
mental illness and its ramifications lacked depth, he did not appear to recognize the
degree to which his illness impairs his ability to function when he is not treated, and
he minimized the harm that he had committed in the past when in the midst of a
psychotic episode. Their opinion--combined with Payne’s history of disruptive
behavior and drug and alcohol use from a young age, his criminal charges suggesting
involvement in murder and weapons, his pre-treatment paranoia, auditory
hallucinations, aggressiveness, and self-described assault, and his limited insight into
his mental condition and history of stating he would not take medication if given a
choice--support the district court’s commitment order. See United States v. Ecker, 30
F.3d 966, 970 (8th Cir. 1994) (suggested factors in determining potential



Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                          -2-
dangerousness; overt acts of violence are not required); cf. Williams, 299 F.3d at 678
(testimony of government’s experts, consistent with Risk Assessment Panel report,
sufficed to establish “causal nexus” between mental defect and dangerousness). We
remind the government, however, that its “role here is not that of punitive custodian
of a fully competent inmate, but benign custodian of one legally committed to it for
medical care and treatment,” and that its statutory duties include a continued effort to
place Payne in a suitable state facility, and to prepare annual reports concerning his
mental condition and the need for his continued hospitalization. See Williams, 299
F.3d at 678 (internal quotations and citations omitted); United States v. Steil, 916 F.2d
485, 488 (8th Cir. 1990).
                        ______________________________




                                          -3-